1

2

3

4

5

6

7

8

9

10                        UNITED STATES DISTRICT COURT

11                    EASTERN DISTRICT OF CALIFORNIA

12

13   TERRY C. COOLEY, on behalf of          No.   2:18-cv-02961-JAM-AC
     himself and all others
14   similarly situated,
15                Plaintiff,                ORDER DENYING PLAINTIFF’S
                                            MOTION FOR PRELIMINARY
16        v.                                INJUNCTION
17   CALIFORNIA STATEWIDE LAW
     ENFORCEMENT ASSOCIATION, et
18   al.,
19                Defendants.
20
21       Terry Cooley (“Plaintiff” or “Mr. Cooley”) seeks to enjoin

22   the California State Law Enforcement Association (“CSLEA” or “the

23   Union”) from (1) refusing to accept Mr. Cooley’s resignation from

24   union membership and (2) continuing to collect money from Mr.

25   Cooley’s paycheck.    Mot., ECF No. 11, at 1.     CSLEA and the

26   California Association of Law Enforcement Employees (with CSLEA,

27   the “Union Defendants”), oppose the motion.       Opp’n, ECF No. 24.

28   The Court held a hearing on the motion on January 22, 2019.
                                        1
1          For the reasons set forth below, and after consideration of

2    the arguments made during the hearing and all papers filed in

3    support of and in opposition to the motion, the Court DENIES

4    Plaintiff’s motion.

5

6            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

7          Plaintiff Terry Cooley works as a police officer for Cal

8    Expo.   Compl., ECF No. 1, ¶ 9.   Mr. Cooley enrolled as a member

9    the CSLEA union upon beginning his employment with Cal Expo in

10   June 2007.   Id. ¶ 11.   Mr. Cooley believes that he was

11   automatically enrolled in union membership, though Mr. Cooley

12   acknowledges “he may have signed a union membership card in the

13   stack of paperwork he was given at the outset of his employment.”

14   Id.   However, Mr. Cooley alleges he “is certain” that he was

15   never informed, at the start of his employment, of his right to

16   decline union membership and pay fair-share service fees (or

17   agency fees) instead of dues.     Id.   Mr. Cooley only continued as

18   a member, he alleges, rather than leave the Union because the

19   financial difference between paying nonmember fair-share service

20   fees and membership dues was “so minimal as to be immaterial from
21   a financial standpoint.”    Id. ¶ 13.   Nevertheless, Mr. Cooley

22   alleges he opposes continued payment of dues to CSLEA because he

23   disapproves of CSLEA’s representation of him and feels there is

24   no benefit derived from his membership in the Union.       Id. ¶ 12.

25         By letter dated July 18, 2018, Mr. Cooley purported to

26   resign his union membership and stated his desire to no longer
27   pay dues or fees to the Union.    Compl. ¶¶ 20–21; Cooley Letter,

28   ECF No. 11-2.   Mr. Cooley’s decision to submit the letter was
                                        2
1    prompted by the Supreme Court’s decision in Janus v. Am. Fed’n of

2    State, Cty., & Mun. Employees, Council 31, 138 S. Ct. 2448 (2018)

3    (“Janus”).    Compl. ¶¶ 20–21; Cooley Letter.   On July 30, 2018,

4    CSLEA responded to Mr. Cooley saying it was unable to cancel his

5    current membership until the next window period for changes in

6    membership status, which would not begin until June 1, 2019.

7    Compl. ¶ 22; CSLEA Letter, ECF No. 11-3.     CSLEA directed Mr.

8    Cooley to Article 3.1.A.1 of the collective bargaining agreement

9    between the State of California and CSLEA covering Bargaining

10   Unit 7 (the “CBA”) which states “any employee may withdraw from

11   CSLEA by sending a signed withdrawal letter to CSLEA within

12   thirty (30) calendar days prior to the expiration of this

13   Contract.     Employees who withdraw from CSLEA under this provision

14   shall be subject to paying a CSLEA Fair Share fee as provided

15   above.”    Compl. ¶ 23; CSLEA Letter; CBA, ECF No. 11-1.

16        Despite his purported resignation, the Union continued

17   deducting membership dues from Mr. Cooley’s paycheck.      Compl.

18   ¶ 24.     In response, Mr. Cooley emailed Cal Expo Human Resources

19   on September 5, 2018 stating he had resigned his membership from

20   CSLEA and, while CSLEA had refused to accept his resignation
21   until June 2019, he was requesting that Cal Expo immediately stop

22   diverting any part of his paycheck to union dues.     Id. ¶ 25;

23   Cooley Email, ECF No. 11-5.     Mr. Cooley alleges the Cal Expo

24   Human Resources department, as of the filing of the Complaint,

25   had not acknowledged or responded to his email.    Compl. ¶ 26.

26        Mr. Cooley filed suit on November 13, 2018, bringing three
27   claims: (1) “Unconstitutional Agency Shop,” (2) ”Unconstitutional

28   Garnishment of Wages,” and (3) ”Failure to Secure Freely Given
                                        3
1    and Fully Informed Consent.”     See Compl.   Mr. Cooley purports to

2    sue all defendants under 42 U.S.C. § 1983 and the Declaratory

3    Judgment Act, and to sue the Union Defendants under the state-law

4    torts of conversion, trespass to chattels, and replevin for

5    unlawful seizure of personal property.      Compl. ¶¶ 43–44.     Mr.

6    Cooley further seeks to certify a separate class for each of his

7    three claims.   Compl. ¶¶ 17, 34, 41.

8         The same day he filed his Complaint, Mr. Cooley also filed

9    this Motion for Preliminary Injunction.       Notice of Mot., ECF No.

10   6.   Mr. Cooley seeks to enjoin CSLEA from refusing to accept Mr.

11   Cooley’s membership resignation and from deducting membership

12   dues from Mr. Cooley’s paycheck.       Mot., ECF No. 11, at 1.   Mr.

13   Cooley subsequently withdrew his initial request to enjoin the

14   enforcement of Section 1157.12(b) of the California Government

15   Code and his request that the preliminary injunction be issued on

16   a class-wide basis.    ECF No. 35, at 1–2.     The Union Defendants

17   oppose the motion.    Opp’n, ECF No. 24.

18

19                              II.   OPINION

20        A.   Legal Standard
21        “A preliminary injunction is an extraordinary remedy never

22   awarded as of right.”    Winter v. Nat. Res. Def. Council, Inc.,

23   555 U.S. 7, 24 (2008).     “A plaintiff seeking a preliminary

24   injunction must establish [1] that he is likely to succeed on

25   the merits, [2] that he is likely to suffer irreparable harm in

26   the absence of preliminary relief, [3] that the balance of
27   equities tips in his favor, and [4] that an injunction is in the

28   public interest.”     Winter, 555 U.S., at 20.
                                        4
1        B.   Likelihood of Success on the Merits

2        For Mr. Cooley’s claims to succeed, this Court is required

3    to find CSLEA is violating Mr. Cooley’s First Amendment rights as

4    explained in Janus, without a valid contractual waiver.

5        In Janus, the Supreme Court held: “Neither an agency fee nor

6    any other payment to the union may be deducted from a nonmember’s

7    wages, nor may any other attempt be made to collect such a

8    payment, unless the employee affirmatively consents to pay.          By

9    agreeing to pay, nonmembers are waiving their First Amendment

10   rights, and such a waiver cannot be presumed.        Rather, to be

11   effective, the waiver must be freely given and shown by ‘clear

12   and compelling’ evidence.     Unless employees clearly and

13   affirmatively consent before any money is taken from them, this

14   standard cannot be met.”     Janus, 138 S. Ct., at 2486 (internal

15   citations omitted).

16            1.    Rights Under Janus

17       First, Mr. Cooley argues Janus held that public employees

18   have a constitutional right to resign their union membership at

19   their discretion and effective immediately, and any restriction

20   on that right, like Article 3.1.A.1. of the CBA, is
21   unconstitutional.     Mot. at 4.    But that is not the holding of

22   Janus, nor does Janus apply to the situation at bar.         The

23   plaintiff in Janus was not a union member, never agreed to be a

24   union member, and never affirmatively agreed – beyond by virtue

25   of his public employment – to have any union-related fees

26   deducted from his paycheck.        Id. at 2461.   Put simply, the
27   relationship between unions and their voluntary members was not

28   at issue in Janus.
                                           5
1          Here, unlike in Janus, Mr. Cooley agreed to become a dues-

2    paying member of the Union.    On December 17, 2013, Mr. Cooley

3    initialed and submitted an electronic CSLEA membership

4    application, agreeing as follows: “I elect to become a member of

5    CSLEA and the affiliate organization for my classification and

6    department . . . I hereby authorize deduction from my salary of

7    CSLEA/Affiliate dues.    I understand that this membership will

8    become effective the first month following the date of

9    submission.    Per the Unit 7 contract and State law, there are

10   limitations on the time period in which an employee can withdraw

11   as a member . . .”    2013 Membership Application, ECF No. 24-2, at

12   Exhibit A.    Mr. Cooley’s alleged harm stems from his previous

13   consent to pay union membership dues, not from a compulsory

14   nonmember agency fee.    Thus, on its face, Janus does not provide

15   the relief Mr. Cooley seeks.

16         Indeed, the Supreme Court has made clear that a person can

17   contract away and waive his or her First Amendment rights.      Cohen

18   v. Cowles Media Co., 501 U.S. 663, 672 (1991) (“[T]he First

19   Amendment does not confer . . . a constitutional right to

20   disregard promises that would otherwise be enforced under state
21   law.”).   And Mr. Cooley affirmed his understanding of the

22   membership withdrawal limitations in the 2013 Membership

23   Application.    Janus does not invalidate such agreements.

24         This Court therefore does not find Mr. Cooley likely to

25   succeed on his claim that the refusal to immediately honor his

26   resignation, as required by the CBA, violates his First Amendment
27   rights under Janus.

28   ///
                                       6
1              2.    Valid Contract and Waiver

2        Second, Mr. Cooley contends he is either not a union member

3    at all or not constrained by the CBA’s restrictions because he

4    has not executed a contractually valid waiver that meets the

5    Supreme Court’s standards in Janus.   Reply, ECF No. 29, at 2–14.

6    This Court is not persuaded by Mr. Cooley’s arguments that the

7    2013 Membership Application is not a valid contract and that he

8    is not subject to the provisions of the collective bargaining

9    agreement for the union to which he belongs.

10       Nor can Mr. Cooley now decide to simply withdraw and revoke

11   his assent to membership in violation of his prior agreement.

12   Mr. Cooley’s reliance on Penn Cork, a 1967 Second Circuit case,

13   for this argument is misplaced.   Reply at 6–8 (discussing NLRB v.

14   Penn Cork & Closures, Inc., 376 F.2d 52 (2d Cir. 1967)

15   (Friendly, J.)).   Penn Cork is not binding on this Court and

16   easily distinguished because CSLEA, unlike the union in Penn

17   Cork, has not removed the withdrawal limitation provision for

18   dues-paying members from its collective bargaining agreement.

19       Mr. Cooley knowingly agreed to become a dues-paying member

20   of the Union, rather than an agency fee-paying nonmember, because
21   the cost difference was minimal. That decision was a freely-made

22   choice.   The notion that Mr. Cooley may have made a different

23   choice in 2013 (or before) if he knew the Supreme Court would

24   later invalidate public employee agency fee arrangements does not

25   void his previous, knowing agreement.

26       And while Mr. Cooley is correct the collective bargaining
27   agreement in effect at the time of the 2013 Membership

28   Application has since expired, Mr. Cooley could have properly
                                       7
1    resigned from the Union in June 2016 (during the CBA-provided

2    window), but he did not do so and thus, in effect, chose to

3    remain in the Union.   Under the current CBA, Mr. Cooley can

4    resign as of June 1, 2019 and CSLEA has indicated it would honor

5    his resignation at that time.   Until then, Mr. Cooley remains

6    obligated to pay the union dues to which he agreed.

7        Therefore, this Court finds Mr. Cooley is not likely to

8    succeed on the merits of his First Amendment claim as underpinned

9    by an invalid contract or invalid waiver of rights.

10             3.    Conclusion

11       In addition, this Court draws attention to two recent

12   district court rulings which denied motions for preliminary

13   injunctions under similar circumstances – where union members,

14   bound by contractual withdrawal limitation provisions, sought to

15   immediately resign and stop paying dues in the wake of Janus.

16   See Belgau v. Inslee, No. 18-5620 RJB, 2018 WL 4931602

17   (W.D. Wash. Oct. 11, 2018); see also Smith v. Superior Court,

18   Cty. of Contra Costa, No. 18-CV-05472-VC, 2018 WL 6072806

19   (N.D. Cal. Nov. 16, 2018).   And in a non-binding opinion, the

20   Ninth Circuit also suggested its approval of this outcome.     See
21   Fisk v. Inslee, No. 17-35957, 2019 WL 141253 (9th Cir. Jan. 9,

22   2019).   This Court is not persuaded by Mr. Cooley’s attempt to

23   distinguish these cases, and finds the opinions instructive.

24       Thus, this Court finds Mr. Cooley has failed to establish a

25   likelihood of success on the merits.

26       C.    Irreparable Harm
27       “The loss of First Amendment freedoms, for even minimal

28   periods of time, unquestionably constitutes irreparable injury.”
                                      8
1    Elrod v. Burns, 427 U.S. 347, 373 (1976).     And in the Ninth

2    Circuit, a party seeking preliminary injunctive relief on a First

3    Amendment claim can establish irreparable harm “by demonstrating

4    the existence of a colorable First Amendment claim.”     Warsoldier

5    v. Woodford, 418 F.3d 989, 1001–02 (9th Cir. 2005).     But, as

6    discussed above, Mr. Cooley has not presented a colorable First

7    Amendment claim.    Even still, this Court is not persuaded by Mr.

8    Cooley’s contention that any union-related deduction of funds

9    from his paycheck constitutes irreparable harm where, as here,

10   since the purported resignation the funds have been placed into a

11   separate interest-bearing escrow account and not used in any way

12   by the Union.

13        Consequently, this Court finds Mr. Cooley has failed to

14   establish that he is likely to suffer irreparable harm absent an

15   injunction.

16        D.   Balance of the Equities and the Public Interest

17        This Court recognizes that “it is always in the public

18   interest to prevent the violation of a party’s constitutional

19   rights” and the loss of such rights would tip the equities in a

20   party’s favor.     See Melendres v. Arpaio, 695 F.3d 990, 1002 (9th
21   Cir. 2012).     But, as with the irreparable harm element, findings

22   on these elements depend on this Court’s view of the merits.      As

23   discussed, this Court does not find that Mr. Cooley is likely to

24   succeed on the merits of his First Amendment claim.

25        Without an attendant violation of the moving party’s

26   constitutional rights, this Court does not find the balance of
27   equities or public interest weigh in favor of the injunction.

28   Instead, this Court is persuaded by the Union Defendants’
                                        9
1    arguments that an injunction would impair the administration of

2    the union by subjecting it to oft-changing payrolls, prevent the

3    union from confidently making long-term financial commitments,

4    and allow the breach of valid contracts.

5        Thus, this Court finds the balance of equities weigh in

6    favor of the Union Defendants and that an injunction is not in

7    the public interest.

8        E.   Conclusion

9        Mr. Cooley has failed to establish any of the four elements

10   required for the issuance of a preliminary injunction.   Winter,

11   555 U.S., at 20.

12

13                             III.   ORDER

14       For the reasons set forth above, the Court DENIES

15   Plaintiff’s Motion for Preliminary Injunction (ECF No. 6).

16       IT IS SO ORDERED.

17   Dated: January 25, 2019

18

19

20
21

22

23

24

25

26
27

28
                                      10
